DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (WO 2017/035007 A1).
Bell et al. teach: 
Regarding independent Claim 1, a print material particles container, comprising: 
a print material reservoir (678, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A); 
a structure (680, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) adapted to decrease a volume of the print material reservoir to output print material particles (668, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) to an input of an imaging device (100, p.9, lines 18-26 and Figs. 1-2), where the input of the imaging device is adapted to interface with an output interface of the print material particles container; and 
a metallic element (682, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) adapted to be in proximity with a sensor (674, 676, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) when the volume adapting structure is moved from a first position (“A”) to a second position (“B”) to output the print material particles.
Regarding Claim 2, wherein the metallic element is moved closer to the output interface of the print material particles container when the volume adapting structure is moved from the first position to the second position (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 3, wherein the sensor is a Hall- Effect sensor (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 5, wherein the volume adapting structure is a plunger, wherein the plunger includes a top portion and a bottom portion (680, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 6, wherein the metallic element is located in the bottom portion of the plunger such that, when the plunger is moved from the first position to the second position, the metallic element is in proximity with the sensor (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 7, wherein the metallic element is located on the bottom portion of the plunger coaxially with an axis of the plunger (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 8, wherein the metallic element is located on the bottom portion of the plunger off axis of an axis of the plunger (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A; please note that the metallic element 682 is off a horizontal axis of the plunger 680, which reads on this limitation despite the metallic element 682 being on the vertical axis of the plunger 680 as shown in Fig. 6A).
Regarding independent Claim 9, a print material particles container to output print particles to an imaging device (100, p.9, lines 18-26 and Figs. 1-2), comprising: 
a print material reservoir (678, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A); 
a structure (680, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) adapted to decrease a volume of the print material reservoir to output the print material particles (668, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) to an input of the imaging device, where the input of the imaging device is adapted to interface with an output interface of the print material particles container; and 
a magnetized material (682, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) adapted to be in proximity with a sensor when the volume adapting structure is moved from a first position to a second position to output the print material particles; 
wherein the magnetized material is moved closer to the output interface of the print material particles container when the volume adapting structure is moved from the first position into the print material reservoir to the second position.
Regarding Claim 10, wherein an output voltage of the sensor varies as the volume adapting structure is moved from the first position to the second position (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding independent Claim 12, a system (100, p.9, lines 18-26 and Figs. 1-2), comprising: 
a print material particles container (678, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A); 

a structure adapted to decrease a volume of the print material reservoir to output the print material particles to an imaging device, wherein the volume adapting structure is a plunger (680, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A) including a magnetized material (682, p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A); 
wherein the plunger is moved from a first position into the print material reservoir to a second position to cause the print material particles to be supplied from the print material reservoir to an imaging device via an output interface of the print material reservoir (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A); and 
the magnetized material to be moved closer to the output interface of the print material reservoir such that the magnetized material is in proximity with a Hall-Effect sensor (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 13, wherein the Hall-Effect sensor is located on the imaging device (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Regarding Claim 15, wherein the print materials particles container is connected to the imaging device such that the print materials particles are supplied from the print material reservoir to the imaging device via the output interface of the print material reservoir when the plunger is moved from the first position to the second position (p. 15, lines 24-32, p. 16, lines 1-8 and Fig. 6A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (WO 2017/035007 A1) as applied to claim 1 above, in view of Leemhius et al. (U.S. 2014/0169807 A1).
Bell et al. disclose all claimed limitations of Claim 4, except:
Regarding Claim 4, wherein the sensor is an inductive sensor.
Leemhius et al. disclose: 
Regarding Claim 4, wherein the sensor is an inductive sensor (§0067). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Leemhius et al. to the teachings of Bell et al. to avoid the need to manufacture the metallic element from a magnetic material (which is often difficult to process), and therefore simplify manufacturing.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (WO 2017/035007 A1) as applied to claim 10 above, in view of Hosoya et al. (U.S. 2013/0039670 A1).
Bell et al. disclose all claimed limitations of Claim 11, except: 
wherein the sensor detects the volume adapting structure being in the second position in response to the output voltage of the sensor exceeding a threshold voltage.
Hosoya et al. disclose:
wherein the sensor detects the volume adapting structure being in the second position in response to the output voltage of the sensor exceeding a threshold voltage (§§0042-0043, 0070). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hosoya et al. to the teachings of Bell et al. to determine the time when the volume adapting structure reaches the second position.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (WO 2017/035007 A1) as applied to claim 12 above, in view of Hosoya et al. (U.S. 2013/0039670 A1).
Bell et al. disclose all claimed limitations of Claim 14, except:
wherein: the Hall-Effect sensor detects the plunger being in the second position in response to the output voltage of the Hall-Effect sensor exceeding a threshold voltage; and 
a signal is transmitted to the imaging device in response to the output voltage of the Hall-Effect sensor exceeding the threshold voltage. 
Hosoya et al. disclose:
wherein: the Hall-Effect sensor detects the plunger being in the second position in response to the output voltage of the Hall-Effect sensor exceeding a threshold voltage (§§0037-0043, 0070); and 
a signal is transmitted to the imaging device in response to the output voltage of the Hall-Effect sensor exceeding the threshold voltage (§§0037-0043, 0070). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hosoya et al. to the teachings of Bell et al. to determine the time when the volume adapting structure reaches the second position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853